April 21, 2015




                        SUBSTITUTE JUDGMENT

                 The Fourteenth Court of Appeals
BRAZOS PRESBYTERIAN HOMES, INC. D/B/A THE HALLMARK, Appellant

NO. 14-14-00478-CV                           V.

  AUGUST SCHUMACHER LANDER, AS INDEPENDENT EXECUTOR OF
      THE ESTATE OF BETTY S. LANDER, DECEASED, Appellee
               ________________________________

      Today the Court heard the parties’ joint motion to dismiss the appeal from
the order signed by the court below on May 30, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.
      We order this Court’s Majority and Concurring Memorandum Opinions
issued February 10, 2015, WITHDRAWN. We VACATE this Court’s judgment
issued February 10, 2015, and issue this substitute judgment in its place.
      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.